

115 HCON 59 IH: Recognizing the 75th anniversary of Marine Corps Base Camp Pendleton.
U.S. House of Representatives
2017-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 59IN THE HOUSE OF REPRESENTATIVESMay 22, 2017Mr. Issa (for himself, Mr. Hunter, Mr. Peters, Mr. Vargas, Mrs. Davis of California, Mr. Jones, Mr. Cook, Mr. Knight, Mr. Himes, Mr. Byrne, Mrs. Hartzler, Mr. Gallagher, Mr. Calvert, Mr. Moulton, Mr. Duncan of South Carolina, Mr. Pittenger, Mr. Wittman, Mr. Roe of Tennessee, Mr. Chabot, Mr. Cole, Mr. LaMalfa, Mrs. Dingell, Mr. Bost, Mr. Coffman, Mrs. Mimi Walters of California, Mr. Hill, Mr. Carbajal, Mr. Correa, Mr. Kilmer, and Mr. Banks of Indiana) submitted the following concurrent resolution; which was referred to the Committee on Armed ServicesCONCURRENT RESOLUTIONRecognizing the 75th anniversary of Marine Corps Base Camp Pendleton.
	
 Whereas Camp Pendleton, California, has been a critical training base for the United States Marines for 75 years, and upon the anniversary of its three-quarters of a century of service, it is deserving of the highest commendations and the heartiest congratulations;
 Whereas in March 1942, Rancho Santa Margarita y Las Flores was purchased for $4.2 million and officially named after retired Major General Joseph Henry Pendleton, who lived in southern California and was a strong advocate for a Marine Corps west coast training base before his death in February 1942;
 Whereas, on September 25, 1942, in an unpublicized visit to the base, President Franklin D. Roosevelt officially dedicated the new training base as Marine Barracks, Camp Joseph H. Pendleton; Mary Fay Pendleton, the widow of Major General Pendleton, assisted with the raising of the flag; Gunnery Sergeant Carl A. Ostrom presented the Colors; and Governor Culbert L. Olson of California was also in attendance;
 Whereas throughout the next few years as the base was growing, Marines trained for combat in the Pacific, and Pendleton-trained Marines fought at Bougainville, Tarawa, Cape Gloucester, Kwajalein, Eniwetok, Saipan, Guam, Iwo Jima, and Okinawa;
 Whereas a group of American Indians known as the Navajo Code Talkers were trained at Camp Pendleton during World War II, and these communication specialists successfully confused the Japanese who were unable to decipher their unique code based on their unwritten native tongue;
 Whereas in 1946, Camp Pendleton was declared a permanent installation and became the permanent home to the 1st Marine Division in 1947, and in July 1950, the 1st Provisional Marine Brigade, commanded by Brigadier General Edward Craig, left Camp Pendleton for combat in Korea;
 Whereas in fall 1951, to train the Marines for the extremes of temperature found in Korea, a satellite camp was established at Pickel Meadows in the High Sierras, which continues today to train Marines in severe cold weather situations and in mountain warfare techniques;
 Whereas, on September 1, 1953, Camp Joseph H. Pendleton was redesignated as Marine Corps Base, Camp Pendleton, California;
 Whereas in 1965, Camp Pendleton Marines were again called upon to test their training on the battlefield, this time in the jungles of Southeast Asia; the 1st Marine Division headquarters would be gone from Camp Pendleton until its return in 1971; and Staging Battalion at the base became the training pipeline for replacement troops going to Vietnam;
 Whereas in April 1975, Camp Pendleton became home to more than 50,000 Southeast Asian refugees, who were housed in 8 massive tent camps which were erected in the northern part of the base, and the camp operated this refugee housing for 6 months;
 Whereas in August 1990, Camp Pendleton Marines found themselves the first combat troops on the scene in Southwest Asia preparing to fight against the superior numbers of Saddam Hussein’s military forces, and they returned home 9 months later, victorious, and proud of being the world’s finest fighting force;
 Whereas in 2001, Camp Pendleton’s 15th Marine Expeditionary Unit conducted combat operations against the Taliban and Al Qaeda during the opening days of Operation Enduring Freedom after the September 11 terrorist attacks in New York, Pennsylvania, and Virginia; and Camp Pendleton provided the training ranges and other support facilities to all I Marine Expeditionary Force Units who deployed to Afghanistan;
 Whereas in early 2003, the I Marine Expeditionary Force with supporting units to include the 1st Marine Division, the 1st Force Service Support Group, and the 3rd Marine Aircraft Wing deployed in support of Operation Iraqi Freedom for operations in Iraq; and in a high-speed attack, and in conjunction with the Army’s 1st Armored Division and 3rd Infantry Division, 1st Marine Division conducted the longest ground march in Marine Corps history;
 Whereas Camp Pendleton has a daytime population of 70,000 military and civilian personnel, with more than 38,000 military family members occupying base housing complexes;
 Whereas in 2017, Camp Pendleton is celebrating its 75th anniversary in service to the Nation, the Marine Corps, and the citizens of southern California; and
 Whereas Marine Corps Base Camp Pendleton and its marines and sailors will continue to conduct and advance their training and technology to enhance their skills as the Nation’s premier fighting force, always at the ready, to operate in any climate or place: Now, therefore, be it
		
	
 That Congress— (1)commemorates the service, dedication, and sacrifice of our armed service members and their families who served at Marine Corps Base Camp Pendleton;
 (2)recognizes the fighting force of the I Marine Expeditionary Force, 1st Marine Division, 1st Marine Logistics Group, Marine Corps Installation-West, 1st Marine Raider Battalion, Wounded Warriors Battalion-West, Marine Corps Air Station at Munn Field, Marine Aircraft Group 39, Marine Corps Tactical Systems Support Activity, Marine Corps Recruit Depot San Diego’s Weapons & Field Training Battalion, Marine Corps School of Infantry-West, Marine Corps and Army Reserve Forces, the Navy’s Assault Craft Unit 5, Naval Hospital Camp Pendleton, and 1st Dental Battalion;
 (3)commends the brave members of the Armed Forces who deployed from Camp Pendleton to fight in World War II and the Korean, Vietnam, Kuwait, Iraq, and Afghanistan wars; and
 (4)reaffirms its commitment to continue to honor the memory of Camp Pendleton and its critical role in the security of our Nation.
			